Title: General Orders, 4 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Friday October 4th 1782
                     Parole Marseilles
                     C. Signs Toulon, Narbonne.
                  
                  For the day tomorrow  Colonel GreatonMajor FishBrigade Major WilliamsBrigade Qr Master AppletonFor duty tomorrowthe 4th Connecticut & Rhode Isld regiment.
                  The 2d Newyork regement will relieve the men of the 1st on duty at Stoney point and Kakiat tomorrow.
                  The 1st New York regiment will releive the 7th Massachusetts, on fatigue at Westpoint the next day.
                  One trusty able bodied man who is a good oarsman, from each of the Massachusetts brigades, is to be immediately sent to join Captn Prays command, to replace a like number returned sick. 
               